BY THE COURT
Through a mistake certain property was transferred to Uhman and his wife jointly although the imennon of the parties was to convey to the wife alone. At the close of plaintiff’s evidence in Mu-’vcipal Court the defendant moved for judgment for the defendant which motion was overruled. Error was prosecuted to the Court of Appeals which held:
1. The scintilla rule has no app’ication in this case, it being simply a question of whether the judgment rendered was supported by the evidence.
•/ W» oto unable to sav tha+ rna-»-uru<- tou_ dered in the lower court is not supported by sufficient evidence.